DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jarvis et al. (hereinafter “Jarvis”, US Pat No. 2019/0082083).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the 

As per claim 1, Jarvis disclosed a portable electronic device (see fig. 1A) comprising a housing member defining an external sidewall having a first glass cover (see abstract, fig. 1A, front cover glass 104) and a second glass cover (see abstract, fig. 1B, rear cover glass, 108), wherein the second glass cover includes a first region (see fig. 1B/no. 108) having a first exterior surface, a second region (see fig. 1B/no. 110) having a second exterior surface vertically displaced from the first exterior surface, wherein the second region includes a first opening (see fig. 1B, 112), a second opening (see fig. 1B, 114), and a third opening (see fig. 1B, 116), and a transition region (see fig. 2/no. 240, see fig. 6A/no. 240) having an exterior surface that extends between the first exterior surface to the second exterior surface; a first camera module (see fig. 6B/no. 112, 0039) disposed within the first opening; a second camera module (see fig. 6B/no. 114, 0039) disposed within the second opening; a strobe module (see fig. 6B/no. 116, 0039) disposed within the third opening; and a trim structure (see fig. 6A/no. 230,  
As per claim 2, Jarvis disclosed a display layer having a notch (see fig. 1A/no. 120), wherein the display layer is overlaid by the first glass cover (see abstract).
As per claim 3, Jarvis disclosed an infrared (IR) light detector and an IR light emitter that are disposed within the notch of the display layer (see fig. 1A/no. 120, 0040).
As per claim 4, Jarvis disclosed the first exterior surface of the first region is textured (see 0033 and 0037-0038).
As per claim 5, Jarvis disclosed the second exterior surface of the second region is textured (see 0033 and 0037-0038).
As per claim 6, Jarvis disclosed the edge of the trim structure extends proud of the first camera module (see fig. 6A/no. 230, fig. 6B/no. 230 & 516) having an edge that overlays the second region of the second glass cover.
As per claim 7, Jarvis disclosed the exterior surface of the transition region is textured (see fig. 2/no. 240, see fig. 6A/no. 240, 0051).

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pakula et al. (hereinafter “Pakula”, US Pat No. 2019/0041909).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the 

As per claim 1, Pakula disclosed a portable electronic device (see fig. 1) comprising a housing member defining an external sidewall having a first glass cover (see abstract, fig. 1, front cover glass 118, 0054) and a second glass cover (see abstract, fig. 2, rear cover glass, 158, 0060, fig. 28, protective cover 1658, 0131), wherein the second glass cover includes a first region (see fig. 2/no. 158) having a first exterior surface, a second region (see fig. 2/no. 170) having a second exterior surface vertically displaced from the first exterior surface, wherein the second region includes a first opening (see fig. 2, 172), a second opening (see fig. 2, 178), and a third opening (see fig. 2, 176), and a transition region (see fig. 31/no. 1800) having an exterior surface that extends between the first exterior surface to the second exterior surface; a first camera module (see fig. 31/no. 1906) disposed within the first opening; a second camera module (see fig. 31/no. 1908) disposed within the second opening; a strobe module (see fig. 31/no. 1920) disposed within the third opening; and a trim structure 
As per claim 2, Pakula disclosed a display layer having a notch (see fig. 1/no. 122), wherein the display layer is overlaid by the first glass cover (see abstract).
As per claim 4, Pakula disclosed the first exterior surface of the first region is textured (see 0060-0061 and 0131).
As per claim 5, Pakula disclosed the second exterior surface of the second region is textured (see 0060-0061 and 0131).
As per claim 6, Pakula disclosed the edge of the trim structure extends proud of the first camera module (see fig. 31) having an edge that overlays the second region of the second glass cover.
As per claim 7, Pakula disclosed the exterior surface of the transition region is textured (see 0048).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

February 20, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643